Citation Nr: 1027665	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-29 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment provided by TAMC - The Aroostook Medical 
Center on January 28, 2007, July 24, 2007, July 31, 2007, and 
August 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May and September 2007 decisions of the August, 
Maine, Department of Veterans Affairs (VA) Medical Center.

In April 2010, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran received treatment at TAMC - The Aroostook 
Medical Center on January 28, 2007, July 24, 2007, July 31, 2007, 
and August 1, 2007, for a service-connected disability.  

2.  On each of those days, treatment was not authorized in 
advance by VA. 

3.  The treatment on each of those days was for a medical 
emergency based on the Veteran's perception.

4.  A VA facility was not feasibly available on January 28, 2007, 
July 24, 2007, July 31, 2007, and August 1, 2007.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
for payment or reimbursement for medical services provided by 
TAMC - The Aroostook Medical Center on January 28, 2007, July 24, 
2007, July 31, 2007, and August 1, 2007, have been met.  38 
U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Analysis

The Veteran essentially contends that he is entitled to payment 
or reimbursement of unauthorized medical treatment on January 28, 
2007, July 24, 2007, July 31, 2007, and August 1, 2007, because 
services were rendered in a medical emergency and treatment at a 
VA facility was not feasible.  

At the April 2010 hearing before the undersigned, he testified 
that the VA facility that could provide treatment in emergency 
situations was six hours away from where he lived at the times he 
sought treatment from the private facility in 2007 (he noted he 
now lived closer to the VA treatment facility).  The Veteran 
stated he had gone in for treatment at the private facility 
through its emergency room because of the extreme pain he was 
experiencing as a result of his service-connected residuals of 
shrapnel wound to the left upper arm.  He noted he had called VA 
to ask for medication for his pain and was told his treating VA 
physician was on vacation and to go seek treatment at an 
emergency room.  The Veteran described his pain back in 2007 as 
being so bad that he wanted to kill himself .  

At the time of the 2007 treatment, the Veteran was service 
connected for residuals of shrapnel wound in the left upper arm, 
posttraumatic stress disorder, and recurrent back strain.  

Generally, in order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, a 
claimant must show:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, 
or

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The record reflects that on January 28, 2007, the Veteran 
presented with complaints of anxiety, chills, shaking of 
extremities, nausea, and vomiting.  The Veteran described that 
his symptoms had been progressing, which was why he had gone to 
the emergency room.  The Veteran was given medication for his 
anxiety and IV fluids.

The Veteran was seen on July 24, 2007, July 31, 2007, and August 
31, 2007, all for the same reason.  The Veteran was in extreme 
pain associated with his service-connected shrapnel wound of his 
left upper extremity and was seeking treatment to alleviate the 
pain.  The closest VA facility was the VA clinic in Caribou, 
Maine, did not provide emergency treatment.  The closest VA 
emergency room was approximately 240 miles away from his home.  
The emergency room that the Veteran went to was in the same city 
as the Veteran lived and had the same zip code as the Veteran's.  
(The Veteran's address was a post office box, and thus the exact 
distance could not be computed.)

Based on the foregoing facts, the Board concludes, after 
resolving all reasonable doubt in favor of the Veteran, and 
viewing each of these circumstances through the Veteran's 
perception, that the Veteran's symptoms in January 2007, July 
2007 and August 2007 constituted medical emergencies of such 
nature that he could reasonably conclude delay would have been 
hazardous to life or health (the Veteran described feeling 
suicidal).  The Veteran was service connected for both residuals 
of shrapnel wound to the left upper extremity and posttraumatic 
stress disorder, both of which played a role in the Veteran's 
seeking treatment at all four times from the private facility.  
Lastly, the closest VA facility was 240 miles away, which the 
Board finds did not allow for a VA facility to be reasonably 
feasible.  

In short, the Veteran's service-connected status, in combination 
with the reasonably perceived emergent circumstances and the 
geographic distance of the nearest VA facility, satisfies the 
conditions set forth in 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  Entitlement to payment or reimbursement of the 
unauthorized medical expenses is therefore granted.


ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment provided by TAMC - The Aroostook Medical Center on 
January 28, 2007, July 24, 2007, July 31, 2007, and August 1, 
2007, is granted.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


